Citation Nr: 0424601	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  03-04 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
chronic eczematoid otitis externa, bilateral (also claimed as 
auditory ear canal disease).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel



INTRODUCTION

The veteran had active service from March 1946 to January 
1948 and again from September 1950 to October 1951.  He also 
served in the Merchant Marines from October 1944 to November 
1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


REMAND

In a statement from the veteran, received in August 2002, the 
veteran indicated that he received treatment at the Bay Pines 
VA Medical Center in Florida.  The record contains a response 
from the VA Medical Center in Lyons stating that there were 
no records of the veteran having been seen or treated there.  
However, there is no such correspondence from the VA Medical 
Center in Bay Pines.  The Board notes that under Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992), VA treatment records 
are considered to be constructively included within the 
record.  
   
In an undated statement from the veteran, he stated that he 
received post-service treatment from, inter alia, Dr. V. 
Pidoto and Dr. Y.C. Tong, both listed as being located on 
Plainfield Avenue in Edison, New Jersey.  It is noted that 
Dr. Pidoto was deceased.  Treatment from Dr. Pidoto was noted 
to have begun in 1953 and treatment from Dr. Tong from 1980 
through 1991.  The statement also listed Dr. Lisa Gonsalves, 
whose address was listed elsewhere in the claims folder as 
309 Palm Coast Parkway, Palm Coast, Florida 32137, as 
treating the veteran in 1992 and the Mayo Clinic from 1992 to 
the present.  Although the claims folder does contain some 
records from the Mayo Clinic, attempts to obtain additional 
records have been unsuccessful thus far.    

Under 38 C.F.R. § 3.159(e), the RO must inform the appellant 
of VA's inability to obtain the veteran's treatment records 
from.  In this case, the appellant has not been so informed.  
On remand, the RO should ensure that all identified private 
health care providers have either been obtained, or are 
unobtainable.  In addition, the appellant should be informed 
of all private health care providers whose records are deemed 
to be unobtainable in compliance with 38 C.F.R. § 3.159(e).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure that compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), has been accomplished.

2.  The RO should obtain all treatment 
records for the veteran from the VA 
Medical Center in Bay Pines.  Thereafter, 
all such records should be associated 
with the claims folder.  

3.  The RO should ensure that the records 
of all identified private health care 
providers have either been obtained, or 
are unobtainable.  If any records from 
identified private health care providers 
are deemed to be unobtainable, to include 
records from Dr. V. Pidoto, Dr. Y.C. 
Tong, Dr. Lisa Gonsalves, and the Mayo 
Clinic, the appellant should be so 
informed.  The letter must inform the 
appellant of what efforts VA made to 
obtain the records, and a description of 
any further action VA will take regarding 
the claim, including notifying the 
appellant that VA will decide the claim 
based on the evidence of record unless he 
submits the records from any identified 
private health care provider whose 
records are deemed to be unobtainable.  
In this regard, the appellant should be 
informed that he is ultimately 
responsible for providing the evidence.  

4.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




